Action for damages for personal injuries sustained as the result of the alleged negligent failure of defendant to remove snow and ice from a highway. Cross appeals from an order setting aside a jury verdict for plaintiff as against the weight of the evidence and denying motion of defendant to dismiss the complaint. On appeal by plaintiff from so much of the order as sets aside the verdict, order, insofar as appealed from, unanimously affirmed, without costs. No opinion. On appeal by defendant from so much of the order as denies its motions to dismiss the complaint, appeal dismissed, on consent, without costs. Present — Lewis, P. J., Hagarty, Carswell, Aldrich and Holán, JJ. [See post, p. 1016.]